Citation Nr: 1641663	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine with lumbar degenerative osteoarthritis.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1970.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

In July 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased disability rating for degenerative disc disease of the lumbosacral spine with lumbar degenerative osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the pendency of the period under consideration, the Veteran's PTSD manifested in disability tantamount to occupational and social impairment with reduced reliability and productivity.  Neither occupational and social impairment with deficiencies in most areas, nor total occupational and social impairment are shown.  

2.  The Veteran's service-connected disabilities are PTSD, rated as 50 percent disabling; ischemic heart disease, rated as 30 percent disabling; diabetes mellitus, type II, with erectile dysfunction and early evidence of diabetic nephropathy, rated 20 percent disabling; degenerative disc disease of the lumbosacral spine with lumbar degenerative osteoarthritis, rated 20 percent disabling; peripheral neuropathy of the right upper extremity, rated 20 percent disabling; peripheral neuropathy of the left upper extremity, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; and epididymitis, rated noncompensable.  

3.  The Veteran's service-connected disabilities in the aggregate, in particular his PTSD and degenerative disc disease of the lumbosacral spine with lumbar degenerative osteoarthritis, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his PTSD as well as entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In the case at hand, the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by July 2012 letter which was prior to the initial adjudication of his claims.  

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

In general, VA's duty to assist includes obtaining records from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The record demonstrates that the Veteran is currently in receipt of SSA benefits.  The record further demonstrates that the RO requested records in connection with the Veteran's SSA disability benefits claim from the SSA in March 2015, and in a subsequent response dated March 2015, the SSA informed the RO that there are no medical records in connection with the Veteran's SSA disability benefits claim.  The Veteran was informed of the negative response from the SSA in a letter dated April 2015.  The Veteran has not submitted or identified any outstanding evidence pertaining to his SSA records which could be obtained to substantiate the claims.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating and TDIU claims.  Here, during the July 2016 Board hearing, the VLJ clarified the issues on appeal (increased rating for PTSD and TDIU); clarified the concept of increased rating and TDIU claims; identified potential evidentiary defects which included the severity of the Veteran's PTSD as well as his unemployability due to service-connected disabilities; clarified the type of evidence that would support the Veteran's claims; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Veteran was afforded VA examinations for his PTSD in August 2012, June 2013, and September 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, the Board will proceed to a decision as to the issues of entitlement to an increased disability rating for PTSD and entitlement to TDIU.

Higher evaluation for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in August 2015; therefore the claim is governed by DSM-5.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, although the Veteran's case is governed by DSM-5, as the DSM-IV was in use at the time most of the medical entries of record were made, the Board finds that the assigned GAF scores remain relevant for consideration in this appeal.

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning.  A GAF of 71 to 80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF of 81 to 90 would indicate absent or minimal symptoms and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms. 
While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran was provided a VA examination in August 2012.  He reported that he lived alone and was not in any romantic relationships.  He also noted that he lost his house and lived in a mobile home.  He was psychologically capable of all activities of daily living except for managing his finances.  He had a few friends, either veterans or old fishing buddies who he met for coffee.  He also visited his daughter occasionally.  Otherwise, he kept to himself and had a low regard for people in general.  He gave up all of his hobbies due to his physical problems.  

Upon examination, the VA examiner reported that the Veteran was casually dressed, had normal speech, and normal orientation.  The Veteran complained of problems concentrating, although his thinking was logical with no evidence of delusions, hallucinations, or a thought disorder.  His affect was bitter, cynical, and sarcastic.  He made unflattering comments about his doctors, ex-wives, and tourists.  He had only occasionally thought of suicide, but denied any current plan or intent.  The examiner further noted that the Veteran had disturbing memories daily and bad dreams nightly.  The Veteran was also hypervigilant and avoided the news as it upset him.  The examiner specifically noted the Veteran's symptoms consisted of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner opined that the Veteran's PTSD was most accurately manifested by occupational and social impairment with reduced reliability and productivity.  

The Veteran was provided another VA examination in June 2013.  The Veteran noted his continued use of medication for treatment of the PTSD and while he reported an exacerbation in his symptoms due to not working in 4 years, he reported that the reason he stopped working was due to his physical ailments and not the PTSD.  He reported that he continued to attempt to visit his daughter, and met his friends once or twice a week.  Upon examination, the VA examiner noted that the Veteran's PTSD symptoms consisted of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's PTSD was most accurately manifested by occupational and social impairment with reduced reliability and productivity.

The Veteran was afforded a VA examination in September 2014.  He reported that his anger had an effect on his employability.  He also reported that he continued to see his friends although one of them was recently deceased.  He also watched fishing shows for enjoyment.  He continued to have distressing dreams of Vietnam and sleep impairment and that he avoided crowds.  Upon examination, the VA examiner noted that the Veteran's PTSD symptoms consisted of chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also noted that the Veteran was on time for the examination and was neatly groomed.  His mood and affect were angry.  His speech was clear and consistent.  He was oriented to person, place, and time.  There was no evidence of thought disorder.  There was no suicide or homicide ideation, plan, or intent.  The examiner opined that the Veteran's PTSD was most accurately manifested by occupational and social impairment with reduced reliability and productivity.    

The Board notes that V.W., LCPC, submitted a statement dated March 2013 documenting her mental health treatment of the Veteran.  She reported that the Veteran tends to minimize his distress but at the same time, reported a lack of meaningful relationships, a tendency to isolate, and a pattern of avoidance of people, places, and situations that trigger a posttraumatic stress response.  She opined that the Veteran's level of social and occupational functioning continued to be seriously impacted as evidenced by the Veteran's apparent self-reported lack of meaningful relationships and ongoing tendency to isolate.  In a statement dated July 2013, V.W., LCPC continued to note the Veteran's ongoing symptoms of PTSD which included intrusive thoughts and memories, distrust, irritability, hyperarousal, hypervigilance, avoidance, depressed mood, fatigue, suicidal ideation, and sleep deprivation due to frequent nightmares.  He also reported feeling "useless" because he could no longer work as a fishing guide due to physical limitations and chronic pain.  She continued to opine that the Veteran's symptoms have a significant, adverse impact on his social and occupational functioning and that he is not employable due to his PTSD, chronic severe back pain, and severely disrupted sleep patterns.  She also noted in a treatment report dated September 2014 that the Veteran was estranged from 2 of his 4 daughters and that his symptoms included depression, isolation, avoidance, difficulty trusting others, and hypervigilance. 

Also, in a private treatment report from D.N., M.D. dated July 2013, the Veteran was reported to have occupational and social impairment exhibited in most areas including work, family relations, judgment, thinking, and mood.  Dr. D.N. also noted that the Veteran functioned on a marginal level socially.

The Board further notes that the Veteran and his daughter continued his complaints of symptoms associated with his PTSD at the July 2016 Board hearing.  Specifically, the Veteran and his daughter testified as to his impairment with work, family relations, judgment, thinking, and mood.  Also, the Board observes a statement dated August 2013 from A.M., a vocational case manager, who indicated that the Veteran is excitable and angry and has diminished cognitive ability.  
Based on the foregoing, the Board finds that during the period under consideration, the Veteran is not entitled to a higher 70 percent disability rating for his PTSD.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

While the Board acknowledges Dr. D.N.'s finding in July 2013 that the Veteran was reported to have occupational and social impairment exhibited in most areas, the Board finds that the remainder of the evidence indicates only occupational and social impairment with reduced reliability and productivity.  In this regard, the Board notes that during the period under consideration, the competent and probative medical and lay evidence documents the Veteran's suicidal ideation, difficulty adapting to stressful circumstances, and impaired impulse control.  These are 3 criteria found in the 70 percent rating category; however, they cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.  Pertinently, the evidence of record is absent obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; speech intermittently illogical, obscure or irrelevant; spatial disorientation; and neglect of personal appearance and hygiene.  On the contrary, the VA examination reports in particular indicate that the Veteran did not endorse obsessional rituals which interfered with routine activities, nor was he continually depressed or had panic attacks due to the PTSD to the extent that he was unable to function independently, appropriately, and effectively.  Furthermore, his speech was noted as within normal limits, and he was oriented during examinations.  He was also noted to be appropriately dressed during examinations.  Additionally, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships.  Indeed, the Veteran has reported that he is close with one of his daughters and also has friends who he sees on a regular basis.  The record therefore indicates that the Veteran is able to maintain a few effective relationships.  The Board also reiterates the VA examination findings that the Veteran's PTSD is manifested by difficulty in establishing and maintaining effective work and social relationships rather than an inability to establish and maintain effective relationships and that the Veteran's PTSD was most accurately manifested by occupational and social impairment with reduced reliability and productivity.  Moreover, V.W., LCPC, while noting the Veteran's lack of meaningful relationships, also reported that the Veteran had a close relationship with 2 of his daughters and has a few close friends.  

In light of the foregoing, the Board concludes that, while the Veteran demonstrates 3 of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130 at any time during the period under consideration.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 70 percent rating category.  The Board finds that the evidence as whole indicates that the Veteran's PTSD traits also include nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria do not approximate a 70 percent disability rating or higher as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.

The Board also observes that the Veteran has been assigned GAF scores between 51 and 55, which is indicative of moderate impairment.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 50 percent rating. 

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria here amply account for the Veteran's complaints of symptoms associated with his PTSD which include depression, irritability, sleep impairment with nightmares, social isolation, and intrusive thoughts.  These are exactly the types of manifestations considered under the General Rating Formula for Mental Disorders.  Further, the rating criteria are not a laundry list, and any complaints related by the Veteran may be considered accounted for by analogy to the listed exemplar criteria.  Mauerhan, supra.  There are no "outlier" complaints or symptoms reported that are not of the types addressed by the General Rating Formula for Mental Disorders.  
The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, there is no need for further discussion of extraschedular entitlement.

TDIU

Pertinent legal criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a  substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

VA's General Counsel  has held that under 38 C.F.R. § 4.16, a total rating based on individual unemployability (TDIU) may be assigned based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation. 
It was noted, however, that not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity. 

It was further noted that "[i]n view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment." VAOPGCPREC 5-2005 (Nov. 25, 2005).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).
The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Analysis

The Veteran's service-connected disabilities are PTSD, rated as 50 percent disabling; ischemic heart disease, rated as 30 percent disabling; diabetes mellitus, type II, with erectile dysfunction and early evidence of diabetic nephropathy, rated 20 percent disabling; degenerative disc disease of the lumbosacral spine with lumbar degenerative osteoarthritis, rated 20 percent disabling; peripheral neuropathy of the right upper extremity, rated 20 percent disabling; peripheral neuropathy of the left upper extremity, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; and epididymitis, rated noncompensable.  His overall combined disability rating is 90 percent.  Therefore, his service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, in particular his PTSD and lumbar spine disability, renders him unable to secure and follow a substantially gainful occupation.  

The Board notes that the Veteran is 69 years old.  His highest level of education is completion of high school, and he last worked full-time as a fishing guide in 2008.  See the Veteran's application for TDIU dated May 2013.  The Veteran has stated that he retired from working as a fishing guide due to his PTSD and back symptoms.  

In support of his claim, the Veteran submitted a private treatment report dated July 2013 from Dr. D.N. who evaluated the Veteran with regard to his employability.  Dr. D.N. noted that the main issues that restrict the Veteran's ability to be employed are his service-connected chronic back pain, PTSD, and diabetes with peripheral neuropathy.  Notably, Dr. D.N. reported that the Veteran has occupational and social impairment exhibited in most areas including work, family relations, judgment, thinking, and mood.  He further noted that the Veteran is compromised in ambulation in that he is only able to walk a short distance without stopping and that standing is compromised because of his peripheral neuropathy and generalized weakness related to diabetes and back pain.  Further, sitting is compromised because of his inability to stay in one position for any period of time and the discomfort and effort it takes for him to change positions.  Based on the foregoing, Dr. D.N. opined that the Veteran is not employable because of multiple physical and mental conditions but the principal conditions that create the unemployability include his severe back pain, PTSD, and diabetes with peripheral neuropathy.  
Additionally, in support of his claim, the Veteran submitted a private treatment report dated July 2013 from V.W., LCSC.  She noted that she has treated the Veteran for many months for PTSD.  She further noted that the Veteran reported ongoing symptoms of PTSD including intrusive thoughts and memories, distrust, irritability, hyperarousal, hypervigilance, and avoidance, depressed mood, fatigue, suicidal ideation, and sleep deprivation due to frequent nightmares and severe chronic pain.  She opined that the Veteran's symptoms have a significant, adverse impact on his social and occupational functioning.  Therefore, she opined that the Veteran is not employable due to multiple physical and mental conditions which include PTSD and severe chronic back pain as well as the severely disrupted sleep patterns due to these disabilities.      

The Board finds that the private treatment reports from Dr. D.N. and V.W., LCSC are of great probative value with regard to the Veteran's unemployability as the reports were based on thorough examinations of the Veteran and consideration of his medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board acknowledges that there are medical opinions of record which indicate that the Veteran is employable even with consideration of his service-connected disabilities.  Specifically, in September 2014, the Veteran was provided a VA examination for his diabetes with erectile dysfunction and early nephropathy, peripheral neuropathy, and lumbar spine disability.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that the Veteran's degenerative disc disease of the lumbosacral spine with lumbar degenerative osteoarthritis, diabetes mellitus with erectile dysfunction and early nephropathy, diabetic peripheral neuropathy of the right and left upper and lower extremities, and epididymitis alone do not affect his ability to perform the sedentary tasks associated with employment, to include but not be limited to the ability to sit, stand, walk, hold, bend, lift, carry, derive, or operate machinery, communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact, and communicate with co-workers and/or customers.  The examiner noted that the Veteran was able to lift 2 pounds repetitively for 15 minutes before resting, was able to sit for 15 minutes before resting, and stand for 15 minutes before resting for at least 2 hours per day.  The examiner further noted that the Veteran's medical records do not indicate objective clinical evidence of associated functional loss nor negative impact on sedentary employment.  Crucially, however, the September 2014 VA examiner did not consider the Veteran's PTSD in rendering his opinion as to the Veteran's employability.  The Board finds that the Veteran's PTSD causes occupational impairment, and as the VA examiner did not address such, the Board further finds the opinion to be of minimal probative value. 

Also, in a September 2014 VA examination report for the Veteran's ischemic heart disease, the VA examiner concluded after examination of the Veteran that the ischemic heart disease would not interfere with his ability to engage in substantially gainful employment.  Pertinently, he did not provide any further opinion as to the Veteran's other service-connected disabilities, namely the PTSD and degenerative disc disease of the lumbosacral spine with lumbar degenerative osteoarthritis in the aggregate which as discussed above, preclude the Veteran from obtaining substantial and gainful employment.

The Board also notes that a VA examiner opined in a June 2013 examination report that the Veteran is able to perform the sedentary tasks associated with employment, to include but not be limited to the ability to sit, stand, walk, hold, drive, or operate machinery, communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact, and communicate with co-workers or customers.  Crucially, the examiner did not provide any rationale for this finding, only noting that the Veteran's ability to bend, lift, or carry is minimal.  

The Board further acknowledges that during a June 2013 VA psychological examination, the Veteran reported that he stopped working due to physical ailments and that he enjoyed his work in a profession that required significant social skills in order to establish and maintain a clientele.  As such, the examiner opined that the Veteran did not present as unemployable due to the PTSD.  However, the Veteran has indicated on multiple other occasions that his PTSD causes occupational impairment.  Indeed, as discussed above, Dr. D.N. and V.W., LCPC noted in their private treatment reports that the Veteran's PTSD causes occupational impairment and combined with his lumbar spine disability renders him unemployable.  

Additionally, in a VA psychological examination report dated August 2012, the VA examiner reported after examination of the Veteran that while the Veteran's symptoms of PTSD will impose some limitations, not all work would be precluded.  In this regard, the examiner opined that the Veteran would do best in occupations that are relatively solitary and do not have a high demand for interpersonal contact or social skills.  He further noted that the Veteran would be able to communicate adequately for brief periods of time, and although concentration is impaired, he would be able to follow simple directions and perform tasks that do not require sustained concentration or changing conditions.  Pertinently, however, the examiner did not address the Veteran's other service-connected disabilities in the aggregate in rendering his opinion as to the Veteran's employability, namely the degenerative disc disease of the lumbosacral spine with lumbar degenerative osteoarthritis.  Indeed, he reported that the Veteran appeared to be in poor condition physically, and this needed to be assessed separately via a medical examination.  The Board notes that in an August 2012 VA examination report, the examiner opined after examination of the Veteran that the Veteran's lumbar spine disability and diabetes affect his ability to sit no longer than 1.5 hours and he can walk about 100 feet.  He was able to hold things, but could not bend or lift objects due to his back condition.  Further, he could carry up to 5 pounds, drive for 1.5 to 2 hours, and has the ability to communicate, remember, follow instructions, use judgment, show insight, and think abstractly as well as concentrate and interact with others.  Therefore, while he would have difficulty doing physical labor, he would still be capable of doing sedentary type activities.    


The competent and probative evidence demonstrates that the Veteran's service-connected disabilities in the aggregate, to include his PTSD, degenerative disc disease of the lumbosacral spine with lumbar degenerative osteoarthritis, and diabetes with peripheral neuropathy are productive of significant symptomatology which can be said to preclude substantial and gainful occupation.  Based on the above analysis, the Board concludes that a grant of TDIU is warranted on a schedular basis under 38 C.F.R. § 4.16(a).  The benefit sought on appeal is accordingly granted. 



ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

With regard to the Veteran's claim of entitlement to an increased disability rating for his degenerative disc disease of the lumbosacral spine with lumbar degenerative osteoarthritis, he was most recently provided a VA examination for this disability in September 2014.  The Veteran reported that he stopped driving due to the back pain and that his daughter did his chores and shopping.  He further reported flare-ups and constant back pain that was worsened by activity and inactivity.  Upon examination, range of motion testing of the Veteran's lumbar spine revealed forward flexion to 40 degrees with pain at 40 degrees, extension to 20 degrees with pain at 20 degrees, right and left lateral flexion to 20 degrees with pain at 20 degrees, and right and left lateral rotation to 20 degrees with pain at 20 degrees.  Notably, the examiner documented functional impairment of the thoracolumbar spine manifested by less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.        

With regard to range of motion testing conducted during the September 2014 VA examination for the Veteran's lumbar spine, the Board notes that in Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the September 2014 VA examiner performed both active and passive range of motion testing of the Veteran's lumbar spine, and there is no documentation of weight-bearing versus nonweight-bearing testing.  Although range of motion testing was taken on the Veteran's lumbar spine as discussed above, the examiner did not specify whether such testing was taken during active or passive motion.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.
    
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's lumbar spine is warranted.  

Accordingly, the case is REMANDED for the following action:

1. 	Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected degenerative disc disease of the lumbosacral spine with lumbar degenerative osteoarthritis.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


